Title: Thomas Jefferson to Philip Thornton, 10 March 1818
From: Jefferson, Thomas
To: Thornton, Philip


                    
                        Dear Sir
                        Monticello
Mar. 10. 18.
                    
                    On a visit to the Natural bridge the last summer I learnt that you had, for some time, suspended the manufacture of shot at that place. supposing therefore you might wish to get rid of the lease, I wrote you from Poplar Forest on the 17th of Aug. that, if you chose it to surrender it, it might be considered as having ended on whatever day you had shut up the manufacture. having recieved no answer, I repeated the offer in a letter of the 8th of January last, which also remains unanswered. in the mean time the occasion has passed away which might have made the surrender not inconvenient to me. considering therefore the non-acceptance offer as declined by non-acceptance, it is discontinued on my part also. the lease, of course, goes on to it’s term, and no arrangements will be entered into by me inconsistent with it’s stipulations.
                    Patrick Henry, whom you employed, called on me in January and observed that the Canvas tube was entirely rotted and in rags, that the rope was still tolerably sound & of some value, and that some
			 mischievous people had taken out the kettle, and had rolled it down the hill & broken it, of which he wished you to be informed. Accept the assurance of my great esteem & respect.
                    Th: Jefferson
                